COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name: Manhattan | Vaughn, JVP v. Josefina Garcia, Individually
                     and as Heir to the Estate of Angel Garcia (deceased); and
                     Orbelinda Herrera, as next friend of A. G. and B. G.
                     (minors)

Appellate case number: 01-16-00443-CV

Trial court case number: 2013-76550

Trial court:              80th District Court of Harris County

       Counsel for the appellees previously informed the court that the parties had
reached an agreement to settle this case. In light of the additional steps required to
effectuate a settlement agreement involving minor children, the parties now have
filed a joint motion to abate the appeal for 30 days.

       We grant the parties’ motion. For administrative purposes only, and without
surrendering jurisdiction, the appeal is abated for 30 days, will be treated as a
closed case, and is removed from the Court’s active docket. The appeal may be
reinstated upon motion of any party.

      The case is remanded to the trial court for entry of such orders as are
necessary to effectuate the settlement.

      No later than 30 days from the date of this order, the parties must inform
the Court whether the settlement agreement has been finalized.

      If the parties fail provide such notification or an unopposed or joint motion
for further abatement, the Court will lift the abatement, reinstate the case, and
proceed with disposition of the appeal.
       If the parties finalize the settlement agreement, a motion to dismiss that
complies with Texas Rule of Appellate Procedure 42.1 must be filed in this Court
no later than 45 days from the date of this order

      It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court

Panel consists of Justices Higley, Massengale, and Lloyd


Date: June 7, 2018